Citation Nr: 1528945	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date prior to July 20, 2009, for the grant of service connection for an acquired psychiatric disorder.

2. Entitlement to an initial disability evaluation in excess of 10 percent for neuropathy of the right lower extremity.

3. Entitlement to an initial disability evaluation in excess of 10 percent for neuropathy of the left lower extremity.

4. Entitlement to an increased rating for a low back disorder, currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1990 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2007 and October 2010 by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  


FINDINGS OF FACT

1. The Veteran did not file a timely substantive appeal after issuance of a February 2009 statement of the case

2. With resolution of the doubt in the Veteran's favor, the Veteran manifests moderate incomplete paralysis in her lower extremities.

3. The Veteran's low back disorder is manifested, at worst, by forward flexion of 30 degrees with pain, with no evidence of ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 20, 2009 for the grant of service connection for acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2014).

2. The criteria for a rating of 20 percent for neuropathy of the lower extremities are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2014).

3. The criteria for a 40 percent rating for a low back disorder have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal.

This appeal arises primarily from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA satisfied its duty to notify by issuing a pre-adjudication notice letter in July 2007. This letter advised the Veteran of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence. This letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473.  

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in August 2007 and January 2015.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2014). 

Earlier Effective Date 

The Veteran contends that a date earlier than July 20, 2009, should be established for the grant of service connection for an acquired psychiatric disorder because VA should have broadly interpreted her service connection claim for posttraumatic stress disorder (PTSD), which VA denied in August 2005.  The Board denies the appeal. Transcript of Hearing, page 3. 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

The Veteran filed her service connection claim for PTSD on March 29, 2005.  VA denied the claim in an August 2005 rating decision.  She filed a Notice of Disagreement in March 2006, and VA issued a Statement of the Case in February 2009.  Pursuant to 38 C.F.R. § 20.302(b), the Veteran had 60 days from the mailing of the Statement of Case to perfect her appeal by filing a VA Form 9.  She did not do so and the August 2005 rating decision was therefore a final denial. 
The Veteran through counsel argues that VA should have broadly construed her PTSD claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and thus relate her effective date to the filing of the PTSD claim.  CAVC issued Clemons on February 17, 2009, while VA issued the Statement of the Case on February 26, 2009.  

There is no question here that the Veteran was provided a Statement of the Case and that she did not file a timely substantive appeal. However, the assertion that a claim may remain pending and unadjudicated based on VA's alleged or perceived failure to "sympathetically read" a claim such as in Clemons has been rejected. Nelson v. Principi, 18 Vet. App. 497, 409-410 (2004) ((citing Norton v. Principi, 376 F.3 1336, 1338-39 (Fed. Cir. 2004)). 

The law provides that a statement of the case must be complete enough to allow the claimant to present argument to the Board regarding any disagreement with the RO on any element of the claim.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). However, the law does not require that the RO list every law considered when rendering a decision and there is a presumption that the RO considered all applicable law. Hickson v. Shinseki, 23 Vet. App. 394, 401 (2010).  

The appeal is therefore denied. 

Neuropathy of the Lower Extremities

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.


The Veteran is assigned a 10 percent evaluation under Diagnostic Code 8520.  

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A rating of 
20 percent is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

The August 2007 examiner noted the Veteran reported constant pain in her lower extremities.  The examiner further noted this condition resulted in paralysis, with normal motor function, but abnormal sensory function involving the dorsum of both feet. 

The Veteran testified extensively to the neurologic symptoms she experiences, most notably limited sensation and on rare occasions, a fall.

The January 2015 examiner noted the Veteran reported constant pain in her lower extremities, with moderate paresthesias and numbness bilaterally.  The examiner indicated the radiculopathy was moderate bilaterally.


Based on the foregoing, the evidence supports a rating of 20 percent for both extremities for the pendency of the claim.  The Veteran's symptoms, however, do not support the next highest rating - 40 percent - because she retains full strength in her extremities, and VA treatment records do not show any evidence of falls, notwithstanding the Veteran's testimony.


Low Back Disorder

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2014).  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In January 2007, the Veteran filed a claim for an increased evaluation for her service-connected low back disorder.  

VA examined the Veteran twice during this appeal's pendency - in August 2007 and January 2015.  The 2007 examiner diagnosed with a herniated disc of the lumbar spine and IVDS, while the 2015 examiner did not find IVDS.  The 2007 examiner noted that the Veteran's thoracolumbar range of motion was: flexion (60 degrees); extension (15 degrees); left lateral flexion (20 degrees); left lateral rotation (30 degrees); right lateral flexion (20 degrees), and right lateral rotation (30 degrees).  The total range of motion was 175 degrees.  The examiner found the Veteran had some limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in pain on movement, but no fatigue and weakness.  

The 2015 examiner noted that the Veteran's thoracolumbar range of motion was: flexion (30 degrees); extension (15 degrees); left lateral flexion (15 degrees); left lateral rotation (20 degrees); right lateral flexion (15 degrees), and right lateral rotation (20 degrees).  The total range of motion was 115 degrees.  The examiner found the Veteran had some limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in pain on movement and less movement than normal.  

VA treatment records detail the Veteran's extensive treatment for his back disability.  VA physicians prescribed multiple medications, including Tramadol to treat her pain.  

Notwithstanding her chronic pain, the records also reveal no physician ever prescribed bed rest.  Given this, rating the disability under the criteria for IVDS is improper.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board finds the Spine Formula is more appropriate.

It is clear the Veteran's symptoms increased in severity during the pendency of the appeal, most notably in the difference in the total ranges of motion measured by the VA examiners.  During the pendency of the appeal, the Veteran's flexion measurements decreased from 60 to 30 degrees.  Given the foregoing, the evidence supports a 20 percent rating until January 29, 2015, the date of the second VA examination.  As her flexion measured 30 degrees at this examination, the Veteran's rating should be increased to 40 percent as of this date.  

The evidence, however, also reveals the Veteran's symptoms do not rise to the criteria for a 50 percent rating.  The Veteran retained mobility in her thoracolumbar spine, and she did not manifest ankylosis of any form during the appeal's pendency.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Although there is some functional loss, it does not rise to the level required under Deluca.  


Extra-Schedular Consideration

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.


(ORDER ON NEXT PAGE)









ORDER

An effective date prior to July 20, 2009, for the grant of service connection for an acquired psychiatric disorder is denied.  

A 20 percent rating, but not higher, for neuropathy of the lower extremities is granted, effective August 31, 2007, subject to the regulations governing the payment of monetary awards.

A 40 percent rating, but not higher, for a low back disorder is granted, effective January 29, 2015, subject to the regulations governing the payment of monetary awards.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


